DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of claims 14-18 in the reply filed on 05/07/2021 is acknowledged.

Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/07/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 14-18 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Vanderbush et al (US 8,100,263).

Regarding claim 14, Vanderbush discloses a method of maintaining sterility in an operating room environment, comprising: 
(Fig. 1, item 14) having at least a first surface (See annotated Fig. 3 below) and a second surface (See annotated Fig. 3 below), wherein the first surface has an indentation (Fig. 3, item 28) formed therein; 
Covering the substantially planar tray with a bag (Fig. 1, item 12) (Col. 4, lines 45-60); 
Suctioning air from the bag such that the bag is substantially form-fitted into the indentation (Col. 4, lines 45-60, by vacuuming the air from the bag, the bag is form-fitted to the tray and the indentation); and 
Sealing the bag to envelope the tray (Col. 7, lines 26-52).

    PNG
    media_image1.png
    374
    679
    media_image1.png
    Greyscale


Regarding claim 15, Vanderbush discloses the method wherein the tray further comprises an interior cavity defined by the first surface and the second surface.

Regarding claim 16, Vanderbush discloses the method wherein each of the first surface and second surface comprise a plurality of holes (Col. 10, line 42-Col. 11, line 16).

Regarding claim 17, Vanderbush discloses the method wherein the bag comprises a valve (Fig. 8, item 12b, 24) (Col. 10, line 42-Col. 11, line 16).

Regarding claim 18, Vanderbush discloses the method wherein the plurality of holes and the valve are configured to allow air to be vacuumed out of the cavity (Col. 7, line 52-Col. 8, line 35) (Col. 10, line 42-Col. 11, line 16).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tang (US 2008/0118190) and Oltroge (US 7,614,203) both teach vacuum seal bags.  Comeaux (US 7,104,201), Adair (US 5,970,980), and Glassman (US 5,170,804) all teach covering surgical instruments in sterilization bags.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541.  The examiner can normally be reached on Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731